PER CURIAM.
Liberty Mutual appeals an order of final summary judgment entered in favor of the homeowners. For the following reason, we reverse and remand for further proceedings. Under Florida law, an insurer should be relieved of all liability under an insurance policy if the insurer has been prejudiced by the insured’s failure to comply with the notice of lawsuit provision in the policy. See e.g., Tiedtke v. Fidelity & Cas. Co. of New York, 222 So.2d 206 (Fla.1969); Perez v. Public Serv. Mut. Ins. Co., 755 So.2d 168 (Fla. 3d DCA 2000); Wolfson v. Insurance Co. of Florida, 451 So.2d 1005 (Fla. 3d DCA 1984); Alabama Farm Bureau Mut. Cas. Ins. Co. v. Harris, 197 So.2d 567 (Fla. 3d DCA 1967).
Accordingly, we reverse the order granting summary judgment and remand for further proceedings as there remains the issue of whether Liberty Mutual suffered prejudice for the delayed notice of suit.
REVERSED and REMANDED.